DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakajima (US 2020/0247193).
As best depicted in Figures 1 and 2B, Nakajima teaches a tire construction comprising a plurality of belt layers, a tread portion, a bead core 21, a carcass ply 32, an innerliner 33, a bead filler 22, a cushion rubber 23, and a sidewall rubber 31.  The tire of Nakajima further includes an electronic component 34 that is disposed between cushion rubber 23 and sidewall rubber 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domingo (US 2006/0000199) and further in view of Adamson (WO 03/105509). 
As best depicted in Figure 1, Domingo is directed to a tire construction comprising an innerliner 2, a carcass 4, a bead core 5, a sidewall 3, a bead filler 8, and a cushion rubber 10.  In such an instance, however, the tire of Domingo is devoid of an electronic component.
In any event, it is extremely well known and conventional to include electronic components in modern day tire constructions in order to provide tire information during manufacture, distribution, and normal running, as shown for example by Adamson (Page 1, 1st Paragraph).  One of ordinary skill in the art at the time of the invention would have found it obvious to include an electrical component in the tire of Domingo for the benefits detailed above.  More particularly, Adamson states that “the radio frequency device may be positioned in a number of differ places in a tire” (Page 4, Lines 5+).  Looking at Figure 2 and Page 4, Lines 5+, Adamson suggests arrangements (for the electronic component) between the carcass and the sidewall and such is seen to encompass the claimed arrangements.  It is emphasized that a plurality of radial positions between cushion rubber 3 and bead filler 2 in Domingo are between carcass 4 and sidewall 3 as taught by Adamson.  Again, a fair reading of Adamson suggests a wide variety of arrangements, both within the tire cavity and within the tire body, and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement between a cushion rubber and a bead filler (or even a cushion rubber and a sidewall rubber layer.                
With respect to claims 2, 5-7, and 10, the tire of Domingo includes a sheet member or edge strip 4b at a carcass turnup end.  Additionally, as noted above, a plurality of radial 
Regarding claim 8, rubber layer 10 can be viewed as the claimed first cushion rubber and rubber layer 11 can be viewed as the claimed second cushion rubber.  Additionally, a plurality of radial positionings along the interface between said first and second cushion rubber are located between carcass 4 and sidewall 3 of Domingo (consistent with the teachings of Adamson).   
With respect to claim 9, the electronic component taught by Adamson is coated with an insulating coating 22, such as rubber (Page 4, last paragraph and Page 5, 3rd paragraph).
6.	Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) and further in view of Adamson. 
As best depicted in Figures 1 and 2, Miyasaka teaches a tire construction comprising an innerliner 12, a carcass 5, a bead filler 8, a bead core 4, a carcass turnup end 5BE, a first cushion rubber 14, a second cushion rubber 13, a sidewall 11, a tread 6, a plurality of belt layers 7, and an annular-shaped sheet contacting said turnup end 5BE and said first cushion rubber (no reference character provided).  In such an instance, however, the tire of Miyasaka is devoid of an electronic component.
In any event, it is extremely well known and conventional to include electronic components in modern day tire constructions in order to provide tire information during manufacture, distribution, and normal running, as shown for example by Adamson (Page 1, 1st Paragraph).  One of ordinary skill in the art at the time of the invention would have found it 
With respect to claims 2, 5-7, and 10, the tire of Miyasaka includes a sheet member or edge strip at a carcass turnup end (no reference character provided).  Additionally, as noted above, a plurality of radial positions between cushion rubber 13 and bead filler 8 and radially outward of said sheet in Miyasaka are between carcass 5 and sidewall 11 as taught by Adamson.  With specific respect to claims 5- 7 and 10, any such radial position can be viewed as being “adjacent” said sheet.
Regarding claims 3 and 8, rubber layer 14 can be viewed as the claimed first cushion rubber and rubber layer 13 can be viewed as the claimed second cushion rubber.  Additionally, a plurality of radial positionings along the interface between said first and second cushion rubber are located between carcass 5 and sidewall 11 of Miyasaka (consistent with the teachings of Adamson).   
.
7.	Claims 1 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 7,036,541) and further in view of Adamson and optionally in view of Aubel (US 6,921,197). 
	As best depicted in Figure 1, Maruoka teaches a tire construction comprising a plurality of belt layers 7, a carcass 6, a tread 2, a bead filler 8, a bead core 5, and a sidewall 3.  The tire of Maruoka further includes a substantially triangular cushion rubber 13 positioned between said belts and said carcass.  In such an instance, however, the tire of Maruoka is devoid of an electronic component.  
In any event, it is extremely well known and conventional to include electronic components in modern day tire constructions in order to provide tire information during manufacture, distribution, and normal running, as shown for example by Adamson (Page 1, 1st Paragraph).  One of ordinary skill in the art at the time of the invention would have found it obvious to include an electrical component in the tire of Miyasaka for the benefits detailed above.  More particularly, Adamson states that “the radio frequency device may be positioned in a number of differ places in a tire” (Page 4, Lines 5+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include an electrical component in any number of positions within the tire body and such includes locations at the end of said belts.  While Adamson discloses multiple positions in the figures, a fair reading of Adamson suggests that such locations are exemplary (reference uses the language “for example” on Page 4).  The specific location within the tire body is a function of where it is desired to measure a certain 
	Regarding claims 11 and 12, cushion rubber 13 is arranged in accordance to the claimed invention.  The particular placement of an electronic component between said cushion rubber and sidewall 3 is consistent with the general disclosure of Adamson and the use of components in regions adjacent belt ends (as shown for example by Aubel).
	As to claims 13-15, cushion rubber 13, tread rubber 2, and sidewall rubber 3 are directly adjacent one another in respective shoulder regions.  The particular placement of an electronic component in accordance to the claims would have been obvious in view of the general disclosure of Adamson and the use of components in regions adjacent belt ends (as shown for example by Aubel).  
Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 15, 2021